In a proceeding to stay the arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Queens County, dated April 28, 1977, which, after a hearing, granted the application. Judgment reversed, on the law, with costs, petition dismissed and the parties are directed to proceed to arbitration forthwith. In opposing the application to stay arbitration, the appellant adduced proof that the notice of cancellation did not conform to the statutory requirement contained in section 313 of the Vehicle and Traffic Law, in that it was printed in eight-point type. "Since the statute was designed to permit persons injured by uninsured motorists to recover for their injuries, it must be strictly construed to effectuate that legislative purpose” (Matter of Lion Ins. Co. v Reilly, 61 AD2d 1047). Where the notice of cancellation does not conform to the statutory provisions with respect to type size, the notice of cancellation is invalid. Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.